Citation Nr: 0502797	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-22 051A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than October 8, 
1997, for the grant of entitlement to special monthly 
compensation (SMC) based on the loss of a creative organ.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
April 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In a July 2003 decision, the Board denied the veteran's claim 
for an earlier effective date for the grant of SMC, in 
addition to a claim for an earlier effective date for the 
grant of a 100 percent schedular rating.  He appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Veterans Claims Court).  In September 2004, the 
Veterans Claims Court dismissed the claim for an earlier 
effective date for a 100 percent rating and remanded the 
issue of an earlier effective date for SMC.

Based on the Joint Motion to Vacate, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Upon remand from the Veterans Claims Court, additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  Please write to the veteran and 
inform him that we need his help in 
obtaining all his old VA medical records.  
Ask him to clarify the approximate dates 
and locations of his VA treatment from 
the mid-1960s forward to the present.  

It appears that he may have lived in 
California and Texas from the 1960s to 
the 1990s, with a period of time in 
Germany in the mid-1970s.  He 
subsequently moved to Florida in the mid 
to late 1990s.

2.  After obtaining from the veteran the 
approximate dates and location of VA 
treatment, obtain all the medical 
records, including outpatient treatment 
and hospital records, from each of the 
appropriate VA Medical Centers for the 
period from January 1967 to October 1997.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal with 
special consideration of whether an 
informal claim was filed for SMC benefits 
anytime in 1967 or afterward up to 1998.  

4.  If the benefits sought remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

